            Case 1:18-cv-02388-CRC Document 27 Filed 06/10/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                           )
                                    )
GIFFORDS LAW CENTER TO              )
PREVENT GUN VIOLENCE,               )
                                    )
      and                           )
                                    )
SOUTHERN POVERTY LAW CENTER, )            Civil Action No. 18-2388 (CRC)
                                    )
            Plaintiffs,             )
                                    )
      v.                            )
                                    )
UNITED STATES DEPARTMENT OF         )
EDUCATION,                          )
                                    )
            Defendant.              )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiffs and the United States Department of Education (“Defendant”) jointly file this

status report pursuant to the Court’s April 14, 2020, Minute Order. The parties report as follows:

       1.       As previously reported, Defendant agreed to produce 500 pages of emails per

month pertaining to Request 18-02718-F, and Plaintiffs agreed to identify attachments to those

emails that they wish to be reviewed and produced by Defendant at the same rate. In August

2019, Defendant completed its review and production of non-exempt emails responsive to

Request 18-02718-F. Thereafter, Plaintiffs identified a number of attachments, which Defendant

has since been processing.

       2.       On April 13, 2020, Defendant processed and produced 536 pages of attachments

responsive to Request 18-02718-F. On May 13, 2020, Defendant processed and produced 674
            Case 1:18-cv-02388-CRC Document 27 Filed 06/10/20 Page 2 of 2



pages of attachments responsive to Request 18-02718-F. Defendant anticipates producing to

Plaintiff 671 pages of attachments responsive to Request 18-02718-F on June 12, 2020.

       3.       The parties propose submitting a further joint status report on August 10, 2020,

providing the Court with an update on the status of the production.




Dated: June 10, 2020                         Respectfully Submitted,


                                             /s/ Benjamin M. Seel
                                             BENJAMIN M. SEEL
                                             D.C. Bar # 1035286
                                             Democracy Forward Foundation
                                             1333 H Street, NW
                                             Washington, DC 20005
                                              (202) 701-1793
                                             bseel@democracyforward.org

                                             Counsel for Plaintiffs

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             for the District of Columbia

                                             DANIEL F. VAN HORN
                                             D.C. BAR # 924092
                                             Civil Chief

                                             Derek S. Hammond
                                             DEREK S. HAMMOND, D.C. Bar No. 1017784
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2511
                                             derek.hammond@usdoj.gov

                                             Counsel for Defendant




                                              -2-
